Citation Nr: 0614257	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lumbosacral strain.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1973 
to September 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Seattle, 
Washington, which denied the veteran's petition to reopen a 
previously denied claim for service connection for 
lumbosacral strain.  In November 2005,     to support his 
petition to reopen, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  A transcript of this proceeding is of record.     

  
REMAND

As a preliminary matter, the Veteran's Claims Assistance Act 
(VCAA) became effective on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection" 
(including, as here, a petition to reopen a previously denied 
and unappealed claim for service connection), VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, 


if any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, the veteran has been issued several VCAA 
notice letters that informed him of the procedures for the 
continued evidentiary development of his claim.  This 
correspondence included discussion to some extent of the 
additional evidence not yet of record that was necessary to 
substantiate his claim -- as well   as the mutual obligation 
between VA and the veteran, himself, to obtain evidence 
relevant to the disposition of his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Additionally, the most recent correspondence issued in 
April 2006 contained an explanation of the disability rating 
and effective date elements of the underlying claim for 
service connection for lumbosacral strain (i.e., the matter 
which the veteran is attempting to reopen), consistent with 
the recent holding in Dingess/Hartman.  However, even while 
these significant elements of adequate VCAA notice are 
clearly met, there are still further criteria for effective 
notice which the Court recently determined applies to 
instances in which a claimant is attempting to reopen a 
previously denied claim.    

In Kent v. Nicholson, No 04-181 (March 31, 2006), the Court 
recently held that in providing a claimant with notice of the 
legal requirement of "new" and "material" evidence as the 
pre-requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that specific case              
-- including with respect to each legal requirement that must 
be established to warrant entitlement to the benefit sought.  
In providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the 
general "elements" that constitute a valid claim for 
service connection defined in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd,           78 F.3d 604 (Fed. Cir. 
1996) (table).  These necessary elements are evidence of a 
current disability, competent evidence of in-service 
incurrence or aggravation, and  a medical nexus between the 
current disability and service).  Additionally, it is 
required that the claimant receive information as to the 
definition of "new" evidence with reference to his claim.  
The failure to describe what would constitute "material" 
evidence in almost all circumstances will have a prejudicial 
effect upon the adjudication of the claim, and thus the 
absence of such information would not be harmless error.  
However, the failure to notify a claimant of the need to 
provide "new" evidence would not have a prejudicial effect 
on the outcome of a petition to reopen, in the specific 
instance where that claim was previously denied on the basis 
of an element for which no evidence had previously been 
submitted, since any evidence submitted would by definition 
be new.

Here, the February 2003 VCAA notice letter in particular 
included language describing what would constitute "new and 
material evidence" in connection with the veteran's pending 
claim.  But that said, this language did not meet the 
requirements of the holding in Kent, inasmuch as he was not 
informed that "material" evidence specifically would 
consist of evidence of a current back disability -- the 
element of his original claim initially found insufficient, 
at the time of the final April 1979 RO rating decision he 
seeks to reopen.  The February 2003 correspondence only 
informed him that "material" evidence was that which was 
"relevant to the issue of service connection."  And as 
stated, the absence of a description of what constitutes 
"material" evidence in general will be considered to have a 
prejudicial effect on the adjudication of a petition to 
reopen.  So the veteran should be provided a supplemental 
notice that includes a comprehensive and case-specific 
definition of "new and material" evidence as required in 
the Kent decision.   

Moreover, further development action is needed to obtain 
private treatment records that pertain to the veteran's 
claim.  The duty to assist requires that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim, to include 
obtaining such information that is in the possession of 
private treatment providers.  See 38 U.S.C.A. § 5103A(a)            
(West 2002); 38 C.F.R. § 3.159(c)(1) (2005).  VA's assistance 
in obtaining medical records of this type will also be 
provided where the claimant is attempting to reopen a 
previously denied claim.  See 38 C.F.R. § 3.159(c).  The 
claims file indicates that in February 2003, the veteran 
submitted a VA Form 21-4142 (Authorization and Consent to 
Release Information) with identification information and 
dates of treatment for five chiropractors from whom he has 
received treatment for a back disorder since military 
service, and he stated that while two of the chiropractors 
already had informed him that no records were available, 
the remaining providers probably had treatment records on 
file.  This included Drs. J., W. and R.  Since the veteran 
has provided the requisite information to obtain these 
records - including the medical providers' contact 
information and dates of treatment, the RO (AMC) on remand 
should undertake all reasonable efforts to acquire them, and 
then include those records that are obtained with the claims 
file.       

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.  Prior to any further adjudication 
of the claim on appeal concerning the 
petition to reopen the previously 
denied claim for service connection for 
lumbosacral strain, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  But of particular 
note, he must be provided a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to his 
petition to reopen that is on appeal - 
including especially a discussion of 
"material" evidence as this relates to 
the basis for the April 1979 RO rating 
decision that denied his original claim 
for service connection, consistent with 
the holding in Kent v. Nicholson, No 
04-181 (March 31, 2006).



2.  Contact the private chiropractors 
the veteran indicated in his February 
2003 medical release form (VA Form 21-
4142) that may currently have treatment 
records on file -- specifically, Drs. 
J., W. and R.  Then request these 
records and associate any records 
obtained with the claims file.

If the initial request for private 
treatment records is not successful, 
make all reasonable follow-up attempts 
and notify the veteran as appropriate 
(in accordance with 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e)).   

3.  Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Then readjudicate the veteran's 
petition to reopen the previously 
denied claim for service connection for 
lumbosacral strain in light of all 
additional evidence obtained.  If the 
claim is not granted to his 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give 
him time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





